                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                               8:06CR43
      vs.
                                                       ORDER FOR DISMISSAL
ANDREW JENNINGS,

                    Defendant.

      This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No. 131) the

Petition for Warrant or Summons for Offender Under Supervision (Filing No. 110). The

Court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1. The United States’ Motion is granted and the Petition for Offender Under

Supervision is dismissed.


      Dated this 14th day of February, 2019.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
